Title: From George Washington to Brigadier Generals William Woodford and Peter Muhlenberg, 28 September 1779
From: Washington, George
To: Woodford, William,Muhlenberg, Peter


        
          Gentlemen
          West point Sepr 28. 1779
        
        I request that you will inform me by the first opportunity—upon what terms the Officers went, who took charge of the Re-inlisted Men to Virginia in the Winter. There have been several Accounts presented in consequence for three Dollars a day for the whole time the Officers were absent. My idea was that only such Officers as were desirous of going to see their Friends—were appointed; that the measure was rather considered in the light of an indulgence—than a command—and that the public at any rate would not pay for more than the days they were going & returning. Lts Crittenden & Fox from the Light Infantry were here yesterday—with their Accounts for the whole time they were absent—and I have understood there are several Others with similar claims. I am Gentlemen with great regard Yr Most Obedt servant
        
          G. Washington
        
        
          P.S. I have just received the Arrangement of the Virginia line on the 23d Instant—which I shall transmit to the Board of War—and request Commissions where they are wanted. From the Representation of the Board it was only an act of justice to derange Captn Israel of the 4th Regiment. I have done it accordingly and Capn Lieut. Curry will be appointed to his Company to rank from the 23d Inst.—& Lieut. Lovely will be promoted in his place as Capn Lieut. I wish you to call upon the absent Officers—not employed with Genl Scott, in the most pointed & peremptory terms to rejoin their Corps immediately—their conduct is insufferable.
        
      